Citation Nr: 0900230	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  07-11 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected diabetes mellitus type II 
(DMII).  

2.  Entitlement to service connection for coronary artery 
disease (claimed as a heart condition).

3.  Entitlement to service connection for essential 
hypertension (claimed as high blood pressure).

4.  Entitlement to service connection for retinopathy.

5.  Entitlement to service connection for peripheral 
neuropathy of bilateral upper extremities.

6.  Entitlement to service connection for peripheral 
neuropathy of bilateral lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That decision granted service 
connection for DMII, and assigned a 20 percent evaluation, 
effective from January 30, 2006.  The July 2006 rating 
decision also denied the veteran's claims of entitlement to 
service connection for a heart condition, high blood 
pressure, retinopathy, and bilateral peripheral neuropathy of 
the upper and lower extremities

In an October 2006 notice of disagreement (NOD), the 
appellant challenged the July 2006 rating decision as to the 
initial disability rating assigned for the veteran's service-
connected DMII.  The RO issued a statement of the case 
continuing the veteran's 20 percent disability rating in 
February 2007.  The veteran perfected his appeal on this 
issue by filing a VA Form 9 in March 2007.  The case was 
subsequently referred to the Board for appellate review.

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing in December 2007.  At that 
time, the veteran submitted additional evidence, as well as 
a waiver of agency of original jurisdiction (AOJ) review.  
A copy of the hearing transcript is of record and has been 
reviewed.

The Board notes that during the pendency of this appeal, in 
July 2007, the veteran filed a timely notice of 
disagreement with VA's denial of his claims of entitlement 
to service connection for a heart condition, high blood 
pressure, retinopathy, and bilateral peripheral neuropathy 
of the upper and lower extremities, which were denied in 
the July 2006 rating decision.  The record currently before 
the Board on appeal contains no information that the RO has 
issued a Statement of the Case addressing this issue.  
Absent any such indication in the record, a remand for this 
action is now necessary.  Manlincon v. West, 12 Vet. App. 
238 (1999).  Thus, these issues are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. VA 
will notify the veteran if further action is required.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's increased rating claim has been 
obtained.

2.  The veteran's DMII is treated with daily insulin 
injections and restricted diet.

3.  Any restrictions of the veteran's physical activities are 
necessitated by his non-service-connected disabilities.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for DMII have not been met.  38 U.S.C.A. §1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.31, 4.119, Diagnostic Code 7913.
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The law requires VA to make reasonable efforts to notify and 
assist veterans in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the veteran is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1) (as amended, 
effective May 30, 2008).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

For increased-compensation claims, section 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate the claims, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Florez v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from no compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.

Nevertheless, in this case, the veteran is challenging the 
initial evaluation assigned following the grant of service 
connection.  In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  See Dingess, 19 Vet. App. at 490-91; Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Thus, because the notice 
that was provided to the veteran in March 2006, before 
service connection was granted, was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA also has a duty to assist the veteran in the development 
of his claims.  This includes assisting the veteran in 
procuring service treatment records and other relevant 
treatment records and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA 
obtained the veteran's service treatment records and private 
treatment records.  Additionally, the veteran was afforded a 
VA examination in July 2006.  The veteran also provided 
testimony regarding his claimed disabilities at a travel 
board hearing before the undersigned Veterans Law Judge in 
December 2007.  VA has further assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with the February 2007 statement of the case 
(SOC).  The SOC informed the veteran and his representative 
of the laws and regulations relevant to the veteran's claims.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of his claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


II.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the 
degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to 
decide whether an [initial] rating on appeal was 
erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence obtained during the appeal period 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

Diagnostic Code 7913 provides ratings for diabetes mellitus.  
Diabetes mellitus that is manageable by restricted diet only 
is rated 10 percent disabling.  Diabetes mellitus requiring 
insulin and restricted diet, or; oral hypoglycemic agent and 
restricted diet, is rated 20 percent disabling.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities is rated 40 percent disabling.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
rated, is rated 60 percent disabling.  Diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately rated, is rated 100 percent 
disabling.  Note (1) to Diagnostic Code 7913 provides that 
compensable complications of diabetes are to be rated 
separately unless they are part of the criteria used to 
support a 100 percent rating (under Diagnostic Code 7913).  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  

In this case, a July 2006 rating decision granted service 
connection for DMII from January 30, 2006.  Under the 
criteria of Diagnostic Codes 7913, the RO assigned an initial 
20 percent rating on the basis that the veteran's condition 
required treatment with insulin, a hypoglycemic agent, and 
restricted diet.  In considering the evidence of record under 
the laws and regulations as set forth above and for the 
reasons which follow, the Board concludes that the veteran is 
not entitled to an initial evaluation in excess of 20 percent 
for his service connected DMII.

At his travel board hearing in December 2007, the veteran 
testified that he was currently taking five injections every 
day to control his DMII.  The veteran and his wife further 
testified that he was on a highly restrictive diabetic diet.  
The veteran claimed that he was required to limit his 
physical activity, that he had trouble controlling his blood 
sugars when he exercised, and that his doctors have told him 
not to run, scuba dive, or ride a bike.  In response to a 
question, the veteran acknowledged that his doctor had never 
given him any order to restrict him from prolonged standing, 
walking, or other activities.  The veteran also denied any 
hypoglycemic episodes or hospitalizations related to his 
DMII.

The veteran's medical records support the veteran's testimony 
that he is currently using insulin injections and a regulated 
diet in order to control his DMII.  Medical records 
associated with the veteran's claims file do not, however, 
indicate that the veteran's activities have been restricted 
as part of his treatment for DMII.  The Board notes that 
medical evidence is required to establish that occupational 
and recreational activities have been restricted under 
Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 
360, 365 (2007).  

The veteran's claims file includes VA outpatient records 
dated from March 2005 to July 2006, and from January 2007 to 
November 2007.  In a March 2005 outpatient treatment note, 
the veteran is noted to have reported that he had become more 
sedentary after a back injury in 1985.  The veteran was 
referred to the VA MOVE program by his VA primary care 
physician in April 2005, and advised to undertake regular 
walking as exercise for 30 minutes, three times per week.  At 
a VA medical visit in June 2005, the veteran was encouraged 
to continue his current physical activity.  As part of the VA 
MOVE program, the veteran was referred to the Health 
Enhancement Clinic in August 2005, where he began an eighteen 
session exercise program approved by his VA primary care 
provider.  At a VA outpatient medical appointment in November 
2005, the veteran reported that he had been compliant with 
his exercise program until he was disrupted by a hurricane.  
The veteran was counseled to increase his physical activity 
at his December 2005 VA outpatient medical appointment.  A 
June 2006 VA outpatient treatment note indicates that the 
veteran was no longer exercising due to hemorrhoids.  

The veteran was noted to have poor exercise tolerance at a VA 
outpatient medical examination in March 2007.  His VA primary 
care physician suggested a cardiology consultation as to the 
possible benefits of the cardiac rehabilitation program.  The 
veteran was encouraged to exercise as tolerated.  At an 
outpatient diabetic foot care examination at the VA medical 
center in March 2007, the veteran was encouraged to exercise 
daily.  

An outpatient treatment note from April 2007 records that the 
veteran was troubled because he was unable to scuba dive or 
run anymore.  The veteran reported that prior to his heart 
attack he ran two miles a day.  He further reported that he 
was currently walking about one mile a day, and had started 
riding a bike.  

At an initial evaluation by the VA cardiac rehabilitation 
program in April 2007, the veteran again reported that he had 
been very active prior to a heart attack in 1997.  The 
veteran further reported that he was trying to ride his bike 
up to 2 miles per day, at the time of his visit.  The VA 
physician noted severe functional decline and deconditioning.  
At that time, the veteran was referred to a VA cardiac 
rehabilitation exercise program.  

A June 2007 outpatient treatment note from the veteran's VA 
exercise program indicates that the veteran reported he was 
not motivated to walk, and that he got bored easily 
exercising at home.  The veteran further reported that he 
exercised in the pool, and that he was planning to purchase 
an exercise bike.  The veteran was advised to eat before 
exercising.  The VA examiner also suggested that the veteran 
modify his exercise program to include a bike or nu step.  A 
note from the veteran's VA outpatient weight management 
program in June 2007 indicates that any increased physical 
activity is not recommended without further evaluation by the 
veteran's primary care provider.  A similar note of the same 
day welcoming the veteran to the VA MOVE program encourages 
him to have a discussion with his primary care provider 
before beginning a program of increased physical activity.

The veteran underwent a VA examination to assess the current 
level of his disability in July 2006.  The VA examiner noted 
that at that time the veteran was on two types of insulin, as 
well as metformin, twice daily to control his blood sugars.  
Upon review of the veteran's medical records, the examiner 
noted that there was no evidence that the veteran had 
experienced any episodes of hypoglycemia or ketoacidosis.  
The examiner did not note any limitation upon the veteran's 
physical activity caused by the claimed disability.

A VA outpatient treatment note from August 2007 indicates 
that the veteran reported the need to keep his blood sugars 
high during exercise to avoid low blood sugars.  Also at that 
visit, the veteran reported that he exercised by walking 
around the pool and doing some calisthenics.  Though the 
veteran's physical limitations were noted, the veteran was 
encouraged by the examiner to increase his physical activity 
as much as possible, and to exercise for at least 30 minutes, 
three times every week.  

An October 2007 VA ophthalmology note indicates that the 
veteran should avoid vigorous activity due to a vitreous 
hemorrhage in his left eye.  

A November 2007 outpatient treatment note from the VA clinic 
indicates that the veteran informed his VA physician that he 
had stopped exercising due to difficulty controlling his 
blood sugar.  A VA nursing note of the same day suggests that 
the veteran should walk for 20 to 30 minutes for exercise, 
four times per week.  

In a November 2007 letter, the veteran's private cardiologist 
states that for many years, the veteran has been severely 
limited in his abilities to exercise due to shortness of 
breath.  The private cardiologist further noted that the 
veteran should refrain from physical injury since he was on 
anticoagulants.  The private cardiologist concluded that the 
veteran was considered incapable of maintaining employment 
and performing any activity requiring mild to moderate 
exertion.  

The Board acknowledges that medical records associated with 
the veteran's claims file at times indicate that the veteran 
was advised to limit his physical activities due to acute 
conditions such as hemorrhoids and a vitreous hemorrhage of 
the left eye.  However, the medical records in this case do 
not show that the veteran was advised by a medical care 
provider to reduce or discontinue any physical activity 
because of his DMII.  Indeed, the veteran's VA medical 
records indicate that he participated in a physician 
monitored exercise programs from August 2005 to November 
2005, and from April 2007 to July 2007, and that he was 
repeatedly encouraged by medical professionals to increase 
his physical activity at home.  The November 2007 letter from 
the veteran's private cardiologist states that activity 
limitations were necessary because of shortness of breath and 
anticoagulant therapy, not diabetes.  

Therefore, because the evidence of record does not establish 
that it was medically necessary for the veteran to regulate 
his activities due to his service-connected diabetes, the 
Board concludes that the veteran's DMII is appropriately 
rated as 20 percent disabling, and that the level of his 
disability does not more closely approximate the criteria for 
a 40 percent disability rating.  38 C.F.R. § 4.7.  Therefore, 
the criteria for a 40 percent rating have not been met, and 
an increased disability rating for service-connected DMII 
must be denied.  Moreover, the Board notes that, because the 
evidence does not show that DMII is of such severity to 
require regulation of activities and because this criterion 
must also be met for the disability to warrant a 60 percent 
or 100 percent rating, the criteria for those ratings have 
not been met either.  Those criteria also require that 
additional symptoms be shown, such as episodes of ketacidosis 
or hypoglycemic reactions.  Concerning these, the Board notes 
that the July 2006 VA examiner specifically noted, upon 
review of the veteran's medical records, that there was no 
evidence that the veteran had experienced any episodes of 
hypoglycemia or ketoacidosis.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  In this case, the Board finds that at no time since 
the effective date of service connection for DMII, has the 
veteran met or nearly approximated the criteria for a 
disability rating higher than his currently assigned 20 
percent.  While DMII has persisted, at no time has the 
veteran required more than insulin injections, hypoglycemic 
agents, and restricted diet to treat his condition.  A higher 
rating is not warranted for any time period following the 
grant of service connection.  Accordingly, the Board 
concludes that staged ratings are not for application in this 
case.

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
disability is so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2007).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the veteran's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the veteran's disability level and 
symptomatology, then the veteran's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the veteran's exceptional disability picture exhibits 
other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the veteran has not contended that his service-
connected DMII has caused frequent periods of hospitalization 
or marked interference with his employment.  Additionally, 
the Board finds that the rating criteria to evaluate his DMII 
reasonably describes the veteran's disability level and 
symptomatology and he has not argued to the contrary.  
Therefore, the veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In conclusion, for the reasons and bases expressed above, the 
Board concludes that the criteria for initial disability 
rating in excess of 20 percent for the veteran's DMII have 
not been met.  The benefit sought on appeal must, therefore, 
be denied.


ORDER

Entitlement to an initial rating in excess of 20 percent for 
a service-connected DMII is denied.


REMAND

As noted in the introduction, in July 2007, the veteran filed 
a NOD with regard to the July 2006 rating decision that 
granted service connection for DMII and assigned a 20 percent 
rating effective January 30, 2006; and denied service 
connection on his claims of entitlement to service connection 
for a heart condition, high blood pressure, retinopathy, and 
bilateral peripheral neuropathy of the upper and lower 
extremities.  To date, however, the RO has not issued a 
statement of the case (SOC) in response to the veteran's July 
2007 notice of disagreement (NOD).

The filing of an NOD places a claim in appellate status.  
Therefore, the failure to issue an SOC in such a circumstance 
renders a claim procedurally defective and necessitates a 
remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2003); see 
also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 
124 (1996).  However, the RO should return the claim's file 
to the Board only if the veteran perfects his appeal in a 
timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997); see also In re Fee Agreement of Cox, 10 Vet. App. 
361, 374 (1997) (holding that if the claims file does not 
contain a notice of disagreement, a statement of the case and 
a VA Form 9 substantive appeal, the Board is not required, 
and in fact, has no authority, to decide the claim).

Accordingly, the case is REMANDED for the following action:

A statement of the case (SOC), containing 
all applicable laws and regulations, 
addressing the veteran's claims of 
entitlement to service connection for a 
heart condition, high blood pressure, 
retinopathy, and bilateral peripheral 
neuropathy of the upper and lower 
extremities must be issued.  Manlincon, 12 
Vet. App. 238.  The veteran should be 
advised of the time period in which to 
perfect his appeal.  Only if the veteran's 
appeal as to these issues is perfected 
within the applicable time period and the 
claims continue to be denied on remand, 
should the case return to the Board for 
appellate review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


